Exhibit 10.1

AMENDMENT NO. 2 TO STANDSTILL AGREEMENT

This Amendment No. 2 to Standstill Agreement (this “Amendment”) is entered into
as of September 20, 2011 by and among Snyder’s-Lance, Inc., a North Carolina
corporation (the “Company”), Michael A. Warehime (“MAW”) and Patricia A.
Warehime (“PAW”).

WHEREAS, the parties hereto entered into a Standstill Agreement as of July 21,
2010, as amended by Amendment No. 1 to Standstill Agreement, dated as of
September 30, 2010 (as amended, the “Standstill Agreement”), providing for
certain restrictions and limitations on the acquisition and transfer of shares
of common stock of the Company by MAW and PAW and including certain agreements
with respect to the corporate governance of the Company during the term of the
Standstill Agreement; and

WHEREAS, the parties have agreed to revise and amend the Standstill Agreement to
permit certain acquisitions and transfers of the common stock of the Company by
MAW and PAW for tax and estate planning purposes, as specified herein.

WHEREAS, all terms not defined in this Amendment shall have the meanings
ascribed to them in the Standstill Agreement.

NOW, THEREFORE, intending to be legally bound, each of the parties hereto agrees
as follows:

Section 1. Section 1 of the Standstill Agreement is amended to add the following
definitions:

“Permitted GRAT Acquisitions” means any of the following acquisitions of Lance
Shares by MAW or PAW: (i) acquisitions after the date of this Amendment of up to
an aggregate of 436,295 Lance Shares from, and in accordance with the terms of,
the Michael A. Warehime 2010 GRAT, made as of June 18, 2010, for the benefit of
Michael A. Warehime and his daughters (the “2010 GRAT”); (ii) acquisitions after
the date of this Amendment of up to an aggregate of 1,748,797 Lance Shares from,
and in accordance with the terms of, the Michael A. Warehime SOH GRAT, made as
of July 7, 2010, for the benefit of Michael A. Warehime and his daughters (the
“SOH GRAT” and, together with the 2010 GRAT, the “Existing GRATs”);
(iii) acquisitions of up to an aggregate of 3,000,000 Lance Shares from, and in
accordance with the terms of, grantor retained annuity trusts established after
the date of this Amendment by MAW for the benefit of Michael A. Warehime and his
daughters with terms substantially identical to the Existing GRATs (the “New
GRATs”), provided, that for purposes of clause (iii) the duration of the New
GRATs may be for four year terms or such other terms as required by the Internal
Revenue Code of 1986, as amended, and any such 3,000,000 Lance Shares shall have
been Transferred to the New GRATs pursuant to Permitted GRAT Transfers and
(iv) acquisitions from the Existing GRATs or the New GRATs of Lance Shares which
were acquired by the Existing GRATs or the New GRATs by reinvesting dividends
received in respect of the Lance Shares transferred to the Existing GRATs and
New GRATs by MAW or PAW and such dividend reinvestments.

“Permitted GRAT Transfers” means Transfers of up to an aggregate of 3,000,000
MAW/PAW Lance Shares by MAW or PAW to New GRATs, provided, however, that a
Transfer shall not be a Permitted GRAT Transfer to the extent that, after or as
a result of such Transfer, the total number of Lance Shares Beneficially Owned
by all of the New GRATs and Existing GRATs, taken together, would exceed
5,500,000 Lance Shares in the aggregate.



--------------------------------------------------------------------------------

Section 2. Subsection 2(a)(i) is deleted in its entirety from the Standstill
Agreement and the following is substituted in lieu thereof:

(i) acquire, offer to acquire, or agree to acquire, directly or indirectly, by
purchase or otherwise, any securities or direct or indirect rights to acquire
Lance Shares or any other securities of Lance, or any material assets of Lance
or any Subsidiary or division thereof; provided, that following the Effective
Time, MAW and PAW shall be permitted to acquire Lance Shares (A) pursuant to
exercise of stock options granted to MAW and PAW, (B) directly from a Family
Member, (C) pursuant to Permitted GRAT Acquisitions, or (D) by reinvesting
dividends received in respect of MAW/PAW’s Lance Shares in accordance with
applicable securities Laws and Lance’s internal policies related thereto;
provided, further, that any such reinvesting of dividends shall be done outside
of any dividend reinvestment program sponsored by Lance. For the avoidance of
doubt, any compensation of MAW and PAW from Lance (whether in cash, other assets
or Lance stock or stock options) shall not be prohibited by this Agreement, but
any Lance Shares received directly or indirectly as compensation of MAW and PAW
shall be subject to the terms of this Agreement;

Section 3. Subsection 2(a)(ii) is deleted in its entirety from the Standstill
Agreement and the following is substituted in lieu thereof:

(ii) Transfer, or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any or all of the MAW/PAW Lance
Shares; provided, that (A) if MAW or PAW is an “affiliate” (as such term is
defined in Rule 144 of the Securities Act (“Rule 144”)) of Lance, such person
that is an “affiliate” shall be permitted to Transfer any of its MAW/PAW Lance
Shares in a Transfer pursuant to Rule 144 or, if MAW or PAW is not an
“affiliate” (as such term is defined in Rule 144) of Lance, then such person
shall be permitted to Transfer any of its MAW/PAW Lance Shares to the same
extent as would be permitted pursuant to Rule 144 if such person was an
“affiliate” of Lance pursuant to Rule 144, (B) each of MAW and PAW may Transfer
the MAW/PAW Lance Shares held by such person to a Family Member of such person
for estate planning purposes, and (C) each of MAW and PAW may Transfer MAW/PAW
Lance Shares held by such person pursuant to Permitted GRAT Transfers; provided,
further, that each transferee pursuant to clause (B) shall agree in writing to
be bound by the terms of this Agreement (solely with respect to the MAW/PAW
Lance Shares transferred pursuant to this clause (B)) upon or prior to the
consummation of such Transfer; or

Section 4. Except as expressly amended in this Amendment, the Standstill
Agreement shall remain in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lance, MAW and PAW have caused this Amendment to be duly
executed as of the day and year first above written.

 

SNYDER’S-LANCE, INC. By:  

/s/ David V. Singer

Name:   David V. Singer Title:   Chief Executive Officer

/s/ Michael A. Warehime

Michael A. Warehime

/s/ Patricia A. Warehime

Patricia A. Warehime